﻿

116.	On behalf of my delegation, permit me to extend to Ambassador Lievano our sincere congratulations on his election to the presidency of the thirty-third session of the General Assembly I wish him every success in his noble task and assure him of my delegation's full co-operation in his effort to steer this current session to a successful conclusion
117.	I should also like to pay a warm tribute to the outgoing President, Mr. Lazar Mojsov of Yugoslavia, for the valuable contribution he made to the work of our Organization during the past year at the thirty-second regular session and the three special sessions of the General Assembly.
118.	Our thanks go also to the Secretary-General for his dedication and good work at the helm of our Organization.
119.	My delegation offers a warm welcome to Solomon Islands on the occasion of its admission as the one hundred and fiftieth State Member of our Organization. We look forward to co-operating closely with it in the General Assembly and in other United Nations bodies.
120.	The year that has passed since I last addressed this Assembly  has seen many significant changes in my part of the world, namely, in eastern and South-East Asia. The present Government of Thailand assumed office in November of last year. From the beginning it has spared no effort in pursuing, with determination and earnestness, its foreign-policy objectives of cultivating and promoting friendly relations with all countries regardless of their size and power and irrespective of their political, economic and social systems. Special emphasis is placed on developing such relations with neighbouring countries and with those in the South-East Asian region based on the principles of peaceful coexistence An important aim is to achieve effective and fruitful co-operation with those countries for the benefit of the peoples and in the interest of the stability and prosperity of the region as a whole.
121.	As regional co-operation is one of the main cornerstones of our policy my Government attaches great importance to the Association of South-East Asian Nations [ASEAN] of which Thailand is a member. As ASEAN is embarking on its second decade it has become more cohesive and has gained wider recognition and acceptance. That is manifested by the fact that ASEAN now regularly holds dialogues not only with the European Economic Community but also with the United States, Canada, Japan, Australia and New Zealand. Other countries have also shown interest in establishing contacts with ASEAN. As ASEAN gains more recognition and acceptance it is encouraging that its concept of a zone of peace, freedom and neutrality for South-East Asia, as proclaimed at the ASEAN Meeting of Foreign Ministers, held in Kuala Lumpur in 1971,  has also received broader support. Thailand is fully committed to the implementation of that ASEAN concept as a major step forward towards securing permanent peace and stability for the region.
122.	The unrelenting efforts of my Government to develop good-neighbourly relations with all the countries in the region have finally borne fruit.
123.	Our relations with the Socialist Republic of Viet N«m have been normalized and further strengthened.
Agreements on trade and economic co-operation and on air services between the two countries have been concluded, and many high-level visits have been exchanged. Only last month the Prime Minister of the Socialist Republic of Viet Nam paid an official visit to Thailand which resulted in further consolidating the friendship and co-operation between the two nations.
124.	The friendly ties between the Lao People's Democratic Republic and Thailand have likewise been, considerably strengthened. A new agreement on the transit of goods, so vital to Laos and so important to the relationship between the two countries, has been concluded. A trade agreement has also been signed. The exchange of visits and increasing contacts have further served to promote wider co-operation and understanding between our two brotherly nations.
125.	With regard to Democratic Kampuchea, my goodwill visit to that country early this year, followed by the visit to Bangkok in July by the Deputy Prime Minister in charge of Foreign Affairs of Democratic Kampuchea, enabled the two sides to engage in full and frank discussions with a view to normalizing relations between the two countries. The reduction of tension and incidents along the common border was also discussed. The promotion of trade and reopening of our respective embassies and the exchange of ambassadors in Phnom Penh and Bangkok were agreed to.
126.	Relations between Burma and Thailand have also been further strengthened.. During the visit to Burma of the Thai Prime Minister in May of this year many substantive issues of common concern and interest were discussed and a number of measures for ongoing co-operation were agreed upon. Those measures were meant for the mutual benefit of both our countries and peoples, and they are now being implemented.
127.	Although the general situation in South-East Asia has markedly improved, there are still some areas of conflict and instability which are a source of concern to us all. Therefore, it is hoped that the existing problems will soon be peacefully resolved to the satisfaction of all concerned, thus creating more favourable conditions for wider and mutually beneficial co-operation among countries in the region.
128.	Let me turn to developments in other parts of the world
129.	In the case of the Middle East, it has always been the conviction of my delegation that the solution to that highly complex problem must be based on Security Council resolution 242(1967) and other relevant United Nations resolutions, and must be in accordance with the principles and purposes of the United Nations Charter. Thus, Israel's forces must be withdrawn from all occupied Arab territories and the inalienable rights of the Palestinian people must be strictly upheld.
130.	In this connexion, my delegation is deeply appreciative of all efforts aimed at bringing the parties concerned to the negotiating table. In this spirit, therefore, we wish to pay a tribute to the President of the United States for his initiative in arranging a meeting at Camp David where two agreements were concluded between the President of Egypt and the Prime Minister of Israel. Although the agreements fell short of the expectations of many, including perhaps the individual parties themselves-as is often the case in difficult negotiations-they have renewed our hope that further steps will be taken on the road to a lasting peace in the Middle East.
131.	The situation in Lebanon has deteriorated, and large-scale fighting has again erupted. My delegation wishes, therefore, to endorse the unanimous decision of the Security Council in adopting on 6 October its resolution 436(1978) calling for a cease-fire in Lebanon It is our hope that a cease-fire will be effectively implemented, thus paving the way for peaceful negotiations, and that conditions in that unfortunate country will soon return to normal.
132.	In southern Africa, the basic problem facing the United Nations remains how best this world Organization can encourage and bring about a peaceful transition in accordance with the relevant resolutions and decisions already adopted by our Organization.
133.	In Namibia, the events that occurred immediately after the ninth special session have brought great hopes of an effective solution being found to this problem which has been with the United Nations for over three decades. The plans for Namibia's independence which envisaged a major role for the United Nations in peace-keeping as well as in the supervision of elections during a transitional period leading to independence were endorsed by the Security Council in its resolution 431 (1978), adopted on 27 July. The Council also requested the Secretary-General to appoint a Special Representative to ensure early independence for Namibia through free elections. In this regard, the Secretary-General is to be congratulated on his choice of Mr Ahtisaari as his Special Representative. The latter has tried to maintain close contacts with the parties concerned. However, my delegation noted with deep regret the announcement by South Africa that it would proceed to hold an election in Namibia before the end of this year without the involvement of the United Nations. This unilateral move constitutes a grave set-back to the United Nations efforts to bring a peaceful and durable solution to this problem. It is patently clear that the responsibility for this set-back must be laid at South Africa's door. It is equally clear that the free exercise of the right to self-determination by the Namibian people can no longer be postponed without dire consequences.
134.	In Zimbabwe the legitimate rights and aspirations of the people continue to be frustrated. The illegal minority regime must realize that actions in contravention of the United Nations resolutions and in defiance of world opinion only aggravate the danger to peace and stability in the whole of southern Africa.
135.	My Government reaffirms its resolute opposition to the policy of apartheid. Discrimination against a fellow human being on racial grounds violates human decency and is repugnant to mankind. My delegation joins the international community in condemning and calling for an end to the apartheid policy of South Africa.
136.	I now turn to the question of disarmament and arms control. The historic tenth special session of the United Nations General Assembly, devoted to disarmament and arms control, resulted in noteworthy accomplishments. The session produced substantive advances in new ideas and perspectives, and the linkage between disarmament and development was also discussed. Newly broadened areas of consensus were matched in practical terms by the agreement to establish a new forum for disarmament negotiations. This was a significant move which admits the possibility of participation by all nuclear-weapon States. The Thai delegation to the special session also supported strongly the proposal that the Secretary-General establish an advisory board of eminent persons.  The decisions taken during that special session reflected a greater degree of realism and accommodation in the formation of national policies than had hitherto prevailed. This development is, in the view of my delegation, in the interests of practical security considerations as well as of economic development and national progress. Therefore is imperative for all of us to pursue these goals further with foresight and in a statesmanlike manner, as the ultimate choice is either the end of the arms race or the end of the human race.
137.	There continues to exist a serious international humanitarian problem due to the presence of Indo-Chinese refugees in Thailand and some neighbouring countries. Since the end of the tragic war in Indo-China, my country has provided a temporary refuge for over 160,000 such displaced persons. Although a significant number of them were subsequently accepted for resettlement in third countries, more than 110,000 refugees still remain in Thailand. Moreover, their number has been on the increase, thus adding further to the already heavy burden and creating additional problems for my country. Thailand, after all, is a developing country and cannot be expected to cope with a problem of such magnitude for an extended period of time. Out of purely humanitarian considerations, Thailand is already carrying too large a share of the burden, which concerns the international conscience of all mankind. My Government feels that the responsibility for dealing with this humanitarian problem must be shared equitably by the whole international community. In this connexion, my delegation warmly appreciates the new initiatives taken by some countries to strengthen their support for the efforts of the United Nations High Commissioner for Refugees to find durable solutions to this problem. Our sincere gratitude goes also to those countries which have quietly and consistently assumed important roles in helping to alleviate the tragic plight of the refugees and giving them new opportunities in life.
138.	However, a greater responsibility can and should be assumed by the international community. There are two practical difficulties which can be resolved by international co-operation. First, there is lack of adequate co-ordination among the third countries on the number of displaced persons they could individually accept for resettlement. Secondly, there is the problem of time-consuming and oft-repeated procedures for the selection of refugees. Consequently, the resettlement programme has been behind schedule, and a backlog continues to build up, to the detriment of future planning.
139: The time has come, therefore, for a more practical arrangement to be established by the United Nations High Commissioner for Refugees, or under his auspices, after consultations with countries of temporary asylum and third countries, in order to effect better co-ordination between their national programmes and procedures for resettling the Indo-Chinese displaced persons in third countries. In this respect, my Government has proposed that there be established pooling arrangements that would provide an advance indication of resettlement opportunities on an annual basis for those Indo-Chinese displaced persons who arrived in Thailand by land, since they constitute the vast majority—they now number over 110,000-and their condition is no less deserving of our humanitarian concern than that of the so-called boat people. This does not preclude the possibility of convening a meeting of interested delegations under the auspices of the United Nations High Commissioner for Refugees at an appropriate time in the future.
140.	For its part, the Royal Thai Government intends to continue the policy and practice of extending its full co-operation to the international community and to the United Nations High Commissioner for Refugees in the concerted effort to find durable solutions to this problem. In this regard it was most happy to welcome the High Commissioner, Mr. Poul Hartling, on his official visit to Thailand from 4 to 9 September of this year. At the conclusion of that visit a joint press statement was issued, reading in part as follows:
"It was the opinion of both sides that the problem of Indo-Chinese displaced persons was not a problem for Thailand alone, but one of international concern, and the responsibility for resolving this humanitarian problem should be shared by the international community on the widest possible basis."
Certain measures which might yield durable solutions were also discussed, including pooling arrangements. It is the earnest hope of my Government that the proposals and ideas discussed will be the subject of urgent consultations between the High Commissioner and the Governments concerned.
141.	My delegation would like to take this opportunity to convey the deep appreciation of the Royal Thai Government to the High Commissioner and his able staff for their valuable work and the dedicated manner in which they performed their duties in assisting the Indo-Chinese displaced persons in Thailand.
142.	My Government continues to attach the greatest importance to problems of drug-abuse control and the elimination of the illicit production of and trafficking in narcotics. It remains committed to a four-pronged policy in this regard. First, law enforcement measures have been further strengthened to interdict drug trafficking with outsiders. Secondly, the crop-substitution programme among the hill tribes to reduce opium production is being vigorously pursued, with significant progress being made, under the joint United Nations-Thai programme for drug- abuse control. Thirdly, the educational campaign against illicit drugs has been intensified. Fourthly, Thailand continues to extend full co-operation to the United Nations and other international agencies concerned, as well as to interested Governments, in the global effort to eradicate these serious problems. Our common aim remains the same-namely, to stamp out the evils of drug abuse and thus to reduce the human suffering and misery resulting from drug addiction together with its repercussions on social and economic conditions throughout the world.
143.	As a developing nation, Thailand faces many problems similar to those of other developing countries, the most urgent of which are those of economic and social development. It is for this reason that my Government devotes the greater part of its efforts to the improvement of the economic and social conditions of the Thai people, which can proceed more rapidly in a state of domestic tranquillity and national unity. In this connexion it does not neglect its role of trying to bring about a better political climate in the country or its responsibility to maintain law and order in the nation. Thus, within the limits of the laws, and in a spirit of national reconciliation as well as in the interest of human rights, my Government recently passed the necessary legislation granting amnesty to 18 students and other persons previously arrested on various grave charges and to all other persons who had escaped arrest on similar charges. This has enabled the Government to turn its attention to other pressing issues, while awaiting the general elections which are scheduled to take place next year.
144.	During the past year, my country, along with the other developing countries in the Group of 77, has sought to carry forward processes of change and improvement in international economic co-operation, using the platform offered by the Committee Established under General Assembly Resolution 32/174, the so-called Committee of the Whole. The task of the Committee was to oversee and monitor the implementation of decisions and agreements regarding the establishment of a New International Economic Order. The Committee was to provide impetus for the resolution of difficulties encountered in the various negotiations and to serve as a forum to facilitate and expedite agreement on outstanding issues as well as to explore and exchange views on global economic problems and priorities.
145.	In the ensuing discussions, both formal and informal, there emerged a divergence of views as to the role of the Committee. The majority felt that the Committee would be the central forum for discussion of the North-South dialogue. Furthermore, it was also envisaged that the Committee should try to arrive at action-oriented conclusions, although it would be unrealistic to expect it to come to agreement on all items and issues.
146.	In mid-July of this year at the Bonn Economic Summit Conference major Western developed countries agreed on a set of common principles  which affirmed the major industrial nations' commitment to bringing about more rapid economic growth in the developing countries as well as support for the freer flow of international trade and investment essential to the economic life of those countries. This indication of well-meaning concern on the part of the major industrial nations was warmly welcomed by the developing world -and gave rise to increased expectations in the Committee of the Whole in New York. Thus the member States of the Group of 77, including Thailand, were deeply disappointed when, early in September, the Committee's meetings had to be suspended because no consensus could be arrived at concerning the interpretation of its mandate. This impasse was a tremendous set-back for the efforts of the international community to continue, within a well-defined and institutionalized framework, the dialogue between the North and the South. However, the developing countries must persist in their common effort to establish a just and equitable system of economic relations through constructive dialogue and negotiations, for in an interdependent world the real interest of all countries is rooted in the equitable sharing of benefits. My delegation therefore can be counted upon-during this session to support any common effort aimed at overcoming the present impasse. Failure to overcome that impasse will weaken immeasurably the prospects for the establishment of a New International Economic Order, a worthy goal to which Thailand, for one, remains firmly committed.

147.	With regard to the Third United Nations Conference on the Law of the Sea, my delegation noted with satisfaction that the seventh session, held in Geneva last May, had made, in the words of the Conference's President, "appreciable progress". The resumed seventh session, held in New York in August and September this year, rightly concentrated on those unresolved hard-core issues, particularly on the question of sea-bed mining. In this regard, unilateral actions should be avoided as they would endanger ongoing negotiations. Therefore my delegation fully supports the position of the Group of 77 and wishes to join with others in appealing to the industrialized nations to wait for the conclusion of a convention before proceeding with any unilateral move.
148.	As for the role of the United Nations in present-day world affairs, Thailand continues to consider the United Nations as an indispensable global instrument for peace and international economic co-operation. But the United Nations is not a supranational organization but one consisting of 150 sovereign States. Its strength depends mainly on the sincere political will of the Member States to abide by the Charter and to understand and respect the interests and aspirations of others. The Organization can effectively carry out the provisions of the Charter only when Member States exhibit a willingness to subordinate their national aspirations and short-term interests to the common interests and the universal yearning for peace, equality and prosperity.
149.	Many have posed the question whether the United Nations will be able to cope with the ever-increasing complexities of today's world. My answer is that with the right kind of co-operation from Member States it will. And it is up to us to do everything in our power to ensure that the United Nations achieves its basic goals, as outlined in the Charter, for the sake of peace, stability, justice, equality and prosperity, for all peoples of the world.














